Order entered April 2, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00325-CR

                               EX PARTE ZAVIER COMMINEY

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX18-90138-V

                                             ORDER
         The record has been filed in this appeal.

         We ORDER appellant to file his brief by April 23, 2019. We ORDER the State to

file its brief by May 14, 2019. If either party fails to file a brief by the due date, the appeal will

be submitted without that party’s brief.

         Once briefing is complete, the Court will notify the parties of the submission date and

panel.

                                                        /s/   CORY L. CARLYLE
                                                              JUSTICE